McOLELLAN, J.
A knife, having the shape of what is commonly known as a butcher’s knife, eleven inches in length including the blade and handle, old, and worn down somewdiat in the middle of the blade on the sharp side and coming to a sharp point — the knife shown by the full size drawing which is a part of the bill of excep*108tions in this case — is a knife ‘ ‘of like kind or description” as a bowie knife, within the intent and meaning of section 3775 of the Code.-Sears v. State, 33 Ala. 347.
But the trial court nevertheless erred in giving the affirmative charge requested for the State. The bill of exceptions shows that all the evidence introduced tended to show that the defendant carried such a knife concealed about his person. The jury might have believed all this evidence to be true, and yet not have found its tendency to establish the fact in issue sufficiently strong to warrant them in returning a verdict of guilt. The charge given took away from them the right to weigh evidence, which, as stated in the bill of exceptions, did not if believed necessarily show guilt, but only tended in some degree to show guilt.
The charges requested by defendant were properly refused.
Reversed and remanded.